DETAILED ACTION

The Office acknowledges the Applicant’s response and amendments filed 13 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  In the last line of the claim the word “positioned” is used, however the Office deems this to be a typographical error given the context and is being interpreted as “position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (PG Pub 2013/0092720 A1) in view of Mozdzierz (PG Pub 2014/0252062 A1) in further view of Milliman (US Patent 7,431,191 B2)
Regarding claim 19, Williams discloses a surgical stapling device (10) comprising: 
a handle assembly (12); 
an elongated body (14) having a proximal portion coupled to the handle assembly, a distal portion, and an anvil retainer (115), the anvil retainer extending from the distal portion of the elongated body and being movable from a retracted position to an advanced position (fig. 15; paragraphs 4, 41); and
a tool assembly supported (30, 31) on the distal portion of the elongated body, the tool assembly including a shell assembly (31) and an anvil assembly (30), the shell assembly having an annular staple cartridge (fig. 15; paragraphs 34, 55), the anvil assembly including:
a center rod assembly (114) including a center rod (140) having a proximal portion and a distal portion, the proximal portion of the center rod being configured to engage (fig. 15; paragraph 41) the anvil retainer of the elongated body; and
112) pivotally secured (via 162) to the distal portion of the center rod (@ 148), the anvil head assembly including a housing (118) and a cut ring assembly (120; paragraph 50), the housing defining a recess (128; portion #120 moves into from figs. 8 to 12) and at least one hole (Four holes shown in figs. 2, 7-8, 13-14) communicating with the recess, the housing supporting a post (116) disposed within the recess and an annular tissue contact surface (124) defining a plurality of staple deforming pockets (130) positioned about the recess, the cut ring assembly being movable about the post between a retracted position (fig. 8) and an advanced position (fig. 12). 

Williams discloses a cut ring assembly (120) movable about the post between a retracted position (fig. 8) and an advanced position (fig. 12) but fails to disclose at least one support member extending through the at least one hole in the housing, the at least one support member being configured to move from a retracted position in which the support member is positioned within the recess to obstruct movement of the cut ring assembly from the retracted position to the advanced position, an advanced position in which the at least one support member extends from a distal end of the at least one hole, and back to the retracted positioned.
However, Mozdzierz (figs. 3-4) teaches at least one support member (246) extending through the at least one hole (210a) in the housing (210), the at least one support member being configured to move from a retracted position (fig. 3) in which the support member is positioned within the recess (fig. 3 – open section just above 244) to obstruct (paragraph 46 – #246 are engaged with clamps 230 and would therefore provide some amount of resistance to the advancing cut ring 240) movement of the cut ring assembly (240, 242) from the retracted position (fig. 3) to the advanced position (fig. 4) and an advanced position (fig. 4) in which the at least one support member extends from a distal end of the at least one hole, and back to the retracted positioned (Mozdzierz is deemed to disclose having the support member “configured to move… back to the retracted positioned” because there are no structures present in Mozdzierz that would prevent a user from externally acting on the cut ring assembly to pull it back down into the retracted position just as it is allows it to advance distally.  Given that the instant invention and prior art are a mechanical devices, if the device is capable of being returned to its retracted position, it is therefore deemed to be configured to be returned to its original position. A mechanical device’s capabilities are a result of the manner in which it is configured.).
Given the teachings of Mozdzierz, it would have been obvious to modify Williams with the support member and holes of Mozdzierz.  Doing so would provide Williams with a buttress retention and releasing feature to as to better allow a user to provide buttress material to treated tissue to aid in reducing the stress and tension on tissue during a surgical procedure and aid in strengthening the staple line during healing.

Regarding the limitation of the anvil retainer being movable from a retracted position to an advanced position and the shell assembly comprising a cartridge, this is deemed to be disclosed in Williams in paragraphs 41 and 55 respectively as cited 
Wherein the Applicant might argue that the features of the anvil retainer being movable from a retracted position to an advanced position and the shell assembly comprising an annular cartridge are not explicitly recited by Williams, the Office alternatively notes that Milliman teaches having the anvil retainer (38) being movable from a retracted position to an advanced position (col. 10 lines 53-67) and the shell assembly (182) comprising an annular cartridge (31).
Given the explicit incorporation by reference of Williams and teachings of Milliman it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the articulating feature of the anvil retainer and annular cartridge of Milliman with the anvil retainer and shell assembly of Williams.  Doing so would allow the user to clamp the anvil closed or to expose the anvil retainer out of the cartridge assembly so that it might be more easily coupled to the anvil.  A cartridge allows a stapler to be reloaded and fitted with different or new staples for additional operations.

Allowable Subject Matter
Claims 1-18 are allowed.

Response to Arguments
Applicant's arguments filed 13 January 2021 with respect to claim 19 have been fully considered but they are not persuasive.
The Applicant has contended that the claim language of the support member being “configured to move… back to the retracted positioned” is not disclosed by the prior art.  Namely, that the term “configured to” implies some structure or design of purpose that must exist in the prior art for it to read on the claim limitation.  The Office contends that because there are no structures present in Mozdzierz that would prevent a user from externally acting on the cut ring assembly to pull it back down into the retracted position that the cut ring assembly of Mozdzierz is “configured to move back to the retracted position”.  Given that the instant invention and prior art are a mechanical devices, if the device is capable of being returned to its retracted position, it is therefore deemed to be configured to be returned to its original position. A mechanical device’s capabilities are a result of the manner in which it is configured.  In this case, the configuration of Mozdzierz provides no impediments to allow the cut ring assembly to be returned to a retracted position and therefore is configured to do so.  While there may be aspects of distinction between capability and configuration in other types of art, a mechanical device’s capabilities are tied directly to its configuration.
Furthermore it is noted that the manner by which the Applicant’s own invention is retracted is that an independent, outside force is exerted on the cut ring assembly to return it to its orginal position as depicted in fig. 12.  This is a very similar manner to which the Office asserts that the same repositioning is able to be achieved given the structure and configuration of the cited combination.  Further still, the claim language asserts no specific structure for achieving this retraction leaving the broad interpretation presented still within the scope of the claims as presented.  For these reasons, the rejection of claim 19 is deemed appropriate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW M TECCO/           Primary Examiner, Art Unit 3731